Citation Nr: 0925476	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-02 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to an increased (compensable) rating for 
residuals of a right eardrum rupture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, denying the veteran's 
claims for increased (compensable) ratings for bilateral 
hearing loss and for residuals of a right eardrum rupture.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in December 2008.  A 
transcript of that proceeding is of record.  At such hearing, 
the Veteran submitted additional documentary evidence in 
support of his claim for an increased (compensable) rating 
for hearing loss, which was not accompanied by a waiver for 
its initial consideration by the RO.  

At this December 2008 hearing, the Veteran raised the issue 
of whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
tinnitus.  Such matter is not within the Board's jurisdiction 
and is not otherwise herein addressed.  Rather, it is 
referred to the RO for initial development and adjudication.  

The issue of the veteran's entitlement to an increased 
(compensable) rating for bilateral hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.




FINDING OF FACT

The veteran's status-post right eardrum (tympanic membrane) 
rupture is healed, asymptomatic and not productive of any 
functional impairment.  


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for residuals of a right eardrum rupture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.326, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.87, Diagnostic Code 6211 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Notice is taken that for an increased rating claim section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

In the instant appeal, the Board notes that there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice of the 
information and evidence needed by the Veteran to 
substantiate and complete his claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the appellant was 
provided to him through a series of letters, including the 
initial RO correspondence of October 2005, and several 
subsequent letters of November 2005, May 2006, April 2008, 
and May 2008.  The correspondence of April and May 2008 
provided notice to the veteran as required by the Court's 
holdings in Dingess/Hartman and Vazquez-Flores, supra, to 
include citation to the applicable rating criteria found in 
38 C.F.R. § 4.87, DC 6211.  

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, full VCAA notice was furnished to the Veteran 
only subsequent to entry of the RO's initial decision in July 
2000, in contravention of Pelegrini.  Nevertheless, the 
record in this instance demonstrates that full VCAA notice, 
including that pertaining to Dingess-Hartman and Vazquez-
Flores, was effectuated prior to the issuance of the final 
supplemental statement of the case in June 2008.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and readjudicating the claim in the form of 
a supplemental statement of the case to cure timing of a 
notification defect).  

With respect to VA's duty to notify, it is also pertinent to 
note that the applicable diagnostic code found in 38 C.F.R. 
§ 4.87 (Diagnostic Code 6211) merely states that a perforated 
tympanic membrane is rated zero percent; there is no basis 
for a compensable rating absent complications that trigger 
consideration of other rating criteria.  As explained below, 
there are no such complications other than the Veteran's 
hearing loss, which is service-connected and rated 
separately.   

Regarding the VA's compliance with its duty to assist 
obligation, all pertinent examination and treatment records 
have been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  The record otherwise 
includes the veteran's service treatment records, as well as 
a variety of examination and medical records compiled during 
post-service years.  The record reflects that the Veteran was 
afforded two VA examinations during the course of the instant 
appeal for the evaluation of the disorder in question.  These 
examinations, which were thorough in nature, were productive 
of findings sufficiently detailed to permit the Board to 
fully and fairly rate the disability at issue.  Under such 
circumstances, the Board finds that the medical evidence of 
record is sufficient to resolve the claim herein addressed on 
its merits and VA has no further duty to provide an 
examination or opinion.  See 38 C.F.R. §§ 3.326, 3.327.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.

Merits of the Claim for Increase

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  The 
Court found no basis for drawing a distinction between 
initial ratings and increased-rating claims for applying 
staged ratings.

Service connection for residuals of a right eardrum rupture 
with subjective hearing loss was established by RO action in 
October 1972, at which time a 0 percent schedular rating was 
assigned under DC 6297.  In connection with the current 
appeal, the RO has separately evaluated the veteran's hearing 
loss and the residuals of his right eardrum rupture, 
assigning a 0 percent evaluation for the latter under 
38 C.F.R. § 4.87, DC 6211.  

Perforation of the tympanic membrane is evaluated under DC 
6211.  The only rating available under this DC is a 0 percent 
evaluation.  

It is the veteran's primary allegation in the context of this 
appeal is that his ruptured eardrum, which healed long ago, 
is associated with the excessive production of earwax.  

Review of the record developed in connection with the 
veteran's September 2005 claim for increase indicates that he 
was afforded two VA medical examinations, one in November 
2002 and the other in September 2007, each showing no 
residuals of his service-connected ruptured right eardrum.  
The diagnosis on each occasion was of no otologic condition 
noted that required medical follow-up or which, if treated, 
would result in improved auditory acuity.  Tympanograms were 
within normal limits.  

The veteran's spouse by her May 2006 note reported only 
symptoms relating to hearing loss and she therein offered her 
own lay opinion that the veteran's hearing loss was 
attributable to the in-service broken eardrum.  Otherwise, no 
reference was made to any other residual of the veteran's 
right eardrum rupture.  

It, too, is noted that that the Veteran in his hearing 
testimony of December 2008 described but a single problem 
associated with his ruptured eardrum, that of an excess 
amount of earwax.  He denied that any pain was associated 
with his right ruptured eardrum.  

Analysis of the record fails to identify any residual of the 
veteran's right eardrum rupture, other than the veteran's own 
lay statement that he suffers from an excess of earwax.  
Neither of the VA medical examinations disclosed any 
compensable residual of the disability in question.  
Moreover, the existence of excess earwax was not confirmed by 
those examinations or the veteran's spouse in her May 2006 
statement, wherein she described only the existence of 
hearing loss as a residual of the ruptured eardrum.  The 
Board notes parenthetically that a separate grant of service 
connection for bilateral hearing loss has been established 
and that such matter is herein addressed in the Remand 
portion of this document.  Given the foregoing, and inasmuch 
as only a 0 percent schedular evaluation is assignable under 
DC 6211, the record as developed throughout the appeal does 
not support the assignment of a compensable schedular 
evaluation at any time for the veteran's right ruptured 
eardrum.  Hart, supra.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to the designated 
VA officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  In this case, 
there is absolutely no indication that the veteran's ruptured 
eardrum has necessitated frequent hospitalizations and the 
existence of a marked interference with employment due 
exclusively to his ruptured eardrum is likewise not shown.  
Accordingly, a referral for a determination of whether the 
assignment of an extraschedular rating is appropriate is not 
warranted.

On the basis of the foregoing, it must be concluded that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) rating for his ruptured right 
eardrum.  On that basis, the veteran's appeal must be denied.  
As a preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An increased (compensable) rating for residuals of a right 
ruptured eardrum is denied.  


REMAND

At a recent hearing, the Veteran testified that his bilateral 
hearing loss was far worse than was depicted by findings on 
the VA's most recent audiological evaluation in September 
2007.  In addition, he indicated that there had been a 
further deterioration in his auditory acuity since that 
evaluation.  In support of his testimony, the Veteran 
submitted into the record, without a waiver for RO review, 
the report of a private audiological evaluation conducted in 
August 2007 and according to his testimony, his physician 
told him that the August 2007 findings disclosed hearing loss 
warranting more than a 10 percent rating.  This report is in 
graphic, rather than numerical form, and it is noted that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  It is also not evident that speech 
discrimination testing was undertaken with use of the 
Maryland CNC word list and thus there is some question as to 
whether the veteran's hearing loss may be rated on the basis 
of that evaluation.  Visual examination of the audiological 
examination nonetheless appears to identify recorded pure 
tone thresholds in excess of those shown on recent VA 
testing.  

Based on the veteran's allegations of increased severity and 
inasmuch as he did not waive RO consideration of the private 
medical report of August 2007, remand to obtain a further VA 
audiological examination and updated treatment records, if 
any, as well as consideration of the August 2007 audiological 
report, is deemed advisable.  Accordingly, this portion of 
the veteran's appeal is REMANDED for the following actions:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2008) are fully satisfied.

2.  Obtain for inclusion in the record 
any records compiled by or on behalf of 
Ear, Nose, and Throat Associates of 
Oneonta, P.C., 41-45 Dietz Street, 
Oneonta, New York, 13820, as to an 
interpretation of an audiological test 
undertaken on August 20, 2007.  In 
addition, any other pertinent records 
compiled by that medical practice from 
2004 to the present should also be 
obtained.  Once obtained, such records 
should be made a part of the veteran's 
claims folder.  

3.  Thereafter, the Veteran should be 
afforded a VA audiological examination in 
an effort to ascertain the severity of 
his bilateral hearing loss.  The claims 
folder should be provided to the examiner 
for use in the study of this case and the 
examination report should reflect whether 
in fact the claims folder was received 
and reviewed by the examiner.  

4.  Lastly, the veteran's claim for 
increase for bilateral hearing loss on 
both a schedular and extraschedular basis 
should be readjudicated, based on the 
pertinent evidence presented and all 
governing legal criteria.  If the benefit 
sought on appeal continues to be denied 
or not granted to the veteran's 
satisfaction, the Veteran and his 
representative are to be furnished a 
supplemental statement of the case as to 
all evidence considered and all relevant 
legal authority for the continued denial. 
The Veteran must then be afforded a 
reasonable period in which to reply.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The principal purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn as to 
the outcome of this matter by the actions herein requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


